t c memo united_states tax_court randal w howard petitioner v commissioner of internal revenue respondent docket no filed date randal w howard pro_se rick v hosler and pamela wilson-fuller for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all section references are to the internal_revenue_code unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and to strike as to the taxable years and the question to be decided is whether the petition for redetermination was filed with the court within the period prescribed in sec_6213 background on date petitioner filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the district of arizona on date respondent mailed a notice_of_deficiency to petitioner determining a deficiency in his federal_income_tax for in the amount of dollar_figure as well as additions to tax in the amounts of dollar_figure and dollar_figure pursuant to sec_6651 and sec_6654 respectively on date respondent mailed a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for and as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number on date the bankruptcy court entered an order granting the bankruptcy trustee's motion to dismiss petitioner's case the bankruptcy court also denied petitioner's request for a continuing injunction against the internal_revenue_service irs insofar as the irs had filed a claim with the court petitioner subsequently filed an appeal challenging the dismissal of his chapter bankruptcy case with the u s district_court for the district of arizona on date petitioner filed a petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the district of arizona on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in his federal_income_tax for in the amount of dollar_figure as well as an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure on date the bankruptcy court issued an order of discharge in petitioner's chapter bankruptcy case on date respondent issued notices of deficiency to petitioner determining deficiencies in and additions to his federal income taxes for the taxable years and in the amounts as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure on date the u s district_court for the district of arizona denied petitioner's appeal of the dismissal of his chapter bankruptcy case on date petitioner filed a petition for redetermination with the court contesting the notices of deficiency for the taxable years and the petition arrived at the court in an envelope bearing a u s postal service postmark date of date on date petitioner filed an amended petition contesting the notices of deficiency for the taxable years and respondent filed a motion to dismiss for lack of jurisdiction and to strike as to the taxable years and on the ground that the petition was not filed within the time prescribed in sec_6213 petitioner filed a response to respondent's motion to dismiss and to strike asserting that his petition was filed within the 150-day period prescribed in sec_6213 petitioner contends that the day period should be measured from date--the date that the bankruptcy court issued its order of discharge in his chapter bankruptcy case respondent subsequently filed a reply to petitioner's response conceding that the petition was timely filed in respect of the notice of the deficiency for the taxable_year nonetheless respondent maintains that the petition at the time the petition was filed petitioner resided at tucson arizona the notice_of_deficiency for was issued on date--during the pendency of petitioner's bankruptcy petition continued is untimely with respect to the notices of deficiency for the taxable years and this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and offered argument in support of the pending motion although petitioner did not appear at the hearing he did file a written_statement with the court pursuant to rule c discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 our jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn generally ha sec_90 days from the date the notice_of_deficiency i sec_3 continued under ch the petition contesting the notice_of_deficiency for was timely mailed to the court on date exactly days after the bankruptcy court entered its order of discharge with respect to petitioner's bankruptcy petition under ch sec_6213 mailed to file a petition in this court for a redetermination of the deficiency sec_6213 an exception to the normal 90-day filing period arises where the taxpayer has filed a petition for relief under the bankruptcy code in particular u s c sec_362 provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of -- the commencement or continuation of proceeding before the united_states tax_court concerning the debtor in short the filing of a bankruptcy petition invokes the automatic_stay which precludes the commencement or continuation of proceedings in this court 105_tc_387 97_tc_544 the period that the automatic_stay remains in effect is prescribed in u s c sec_362 as follows c except as provided in subsections d e and f of this section-- the stay of an act against property of the estate under subsection a of this section continues until such property is no longer property of the estate and the stay of any other act under subsection a of this section continues until the earliest of-- a the time the case is closed b the time the case is dismissed or c if the case is a case under chapter of this title concerning an individual or a case under chapter or of this title the time a discharge is granted or denied in sum unless relief from the automatic_stay is granted by order of the bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case the dismissal of the case or the grant or denial of a discharge u s c sec_362 see allison v commissioner supra pincite 96_tc_10 94_tc_1 although respondent is free to issue a notice_of_deficiency to a taxpayer who has filed a bankruptcy petition see u s c sec_362 the normal 90-day period for filing a timely petition with this court is suspended for the period u s c sec_362 provides in pertinent part b the filing of a petition under sec_301 sec_302 or sec_303 of this title does not operate as a stay-- under subsection a -- b of the issuance to the debtor of tax_deficiency by a governmental_unit of a notice during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition in this court and for days thereafter sec_6213 86_tc_1314 76_tc_754 in mcclamma v commissioner supra the court was presented with the question of the proper computation of the expanded period for filing a timely petition with the court pursuant to sec_6213 where the taxpayers had filed a bankruptcy petition after receiving a notice_of_deficiency in particular the commissioner issued a notice_of_deficiency to john and catherine mcclamma on date on date john mcclamma filed a bankruptcy petition under chapter of the bankruptcy code on date while john mcclamma's bankruptcy case was pending the taxpayers filed a joint petition for redetermination with the court on date the bankruptcy court issued a discharge order in john mcclamma's bankruptcy case the commissioner subsequently filed a motion to dismiss for lack of jurisdiction as to john mcclamma on the grounds that john mcclamma was barred by the bankruptcy automatic_stay from filing a petition for redetermination with the court on date and john mcclamma did not file a timely petition following his discharge_in_bankruptcy in granting the commissioner's motion to dismiss the court concluded that the automatic_stay barred john mcclamma from filing a petition with the court on date mcclamma v commissioner supra pincite the court further concluded that following his discharge_in_bankruptcy john mcclamma failed to file a petition with the court within the time prescribed in sec_6213 that court stated as to the time john had to file a new petition in this court respondent argues that the unexpired portion of the 90-day period provided under sec_6213 is added to the days provided by sec_6213 since the 90-day period was stayed by the filing of a bankruptcy petition after having run days days plus the days allowed after the automatic_stay was lifted yield sec_133 days we agree with respondent that john had until date days from the date of discharge_in_bankruptcy date to file a new petition in this court to contest his federal_income_tax liability for fn refs omitted id pincite see ash v commissioner tcmemo_1989_367 the parties in the instant case disagree whether the petition was timely filed with respect to the notices of deficiency for the taxable years and respondent contends that by virtue of petitioner's bankruptcy filings and the resulting suspensions of the running of the day period for filing a timely petition with the court pursuant to sec_6213 the time for filing a timely petition with the court expired on date petitioner counters that his petition was timely filed on the ground that sec_6213 served to extend the period for filing a petition to date--150 days after the date that the bankruptcy court entered its discharge order in his chapter bankruptcy case we agree with respondent a review of the relevant dates is as follows date------chapter bankruptcy petition date--notice of deficiency for date------notice of deficiency for date------chapter bankruptcy dismissed date---chapter bankruptcy petition days from date date------order of discharge of chapter date----notice of deficiency for date--petition filed for and on date petitioner filed a bankruptcy petition under chapter of the bankruptcy code on date respondent issued a notice_of_deficiency to petitioner for the taxable_year on date respondent issued a notice_of_deficiency to petitioner for the taxable years and because petitioner's bankruptcy petition under chapter was pending on the dates that the notices of deficiency for and were issued it follows that petitioner was barred from filing a petition for redetermination with the court by virtue of the automatic_stay imposed under u s c sec_362 further pursuant to sec_6213 the 90-day statutory period for filing a timely petition with the court was suspended while the automatic_stay remained in effect and for days thereafter on date the bankruptcy court dismissed petitioner's bankruptcy petition under chapter thereby terminating the automatic_stay see u s c sec_362 allison v commissioner t c pincite as of date by operation of sec_6213 petitioner had a total of days to file a timely petition with the court contesting the notices of deficiency for and in particular petitioner enjoyed the 60-day suspension_period prescribed in sec_6213 plus the normal 90-day filing period prescribed in sec_6213 during the ensuing period petitioner did not file a petition for redetermination with the court nonetheless on date petitioner filed a bankruptcy petition under chapter of the bankruptcy code as of date days had elapsed since date--the date that the bankruptcy court dismissed petitioner's bankruptcy petition under chapter leaving petitioner with days to file a timely petition with the court pursuant to sec_6213 however as a result of the filing of petitioner's bankruptcy petition under chapter petitioner again was barred from filing a petition for redetermination with the court by virtue of the automatic_stay imposed under u s c sec_362 further the remaining 15-day period that petitioner had for filing a timely petition with the court to contest the notices of deficiency for and was suspended pursuant to sec_6213 on date the bankruptcy court entered an order of discharge in petitioner's chapter bankruptcy case which served to terminate the automatic_stay imposed under u s c sec_362 see u s c sec_362 upon the termination of the automatic_stay on date petitioner had a total of days to file a timely petition with the court with respect to the notices of deficiency for and in particular petitioner again enjoyed the 60-day suspension_period prescribed in sec_6213 plu sec_15 days representing the unexpired portion of the filing period that remained prior to the date that petitioner filed his bankruptcy petition under chapter consistent with the foregoing the period for filing a timely petition for redetermination with the court with respect to the notices of deficiency for the taxable years and expired on monday date petitioner's argument that he was entitled to file his petition contesting the notices of deficiency for and within days after the bankruptcy court issued its order of discharge in his chapter bankruptcy case is simply contrary to the plain terms of sec_6213 and this court's holding in mcclamma v commissioner supra in accordance with the foregoing it follows that the petition filed in this case on date was not timely filed with respect to the notices of deficiency for and because respondent now concedes that the petition wa sec_5 because the last day for filing a timely petition with the court was saturday date the period was extended to monday date pursuant to sec_6213 timely filed with respect to the notice_of_deficiency for we will grant respondent's motion to dismiss for lack of jurisdiction and to strike as to the petition and amended petition only insofar as respondent moves to dismiss and to strike as to the taxable years and to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction and to strike will be issued insofar as respondent moves to dismiss and to strike as to the taxable years and also there is no question that the amended petition was timely as to the and tax years
